DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Semiconductor Device with Connecting Member for Electrode and Method of Manufacturing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 2018/0350713), hereinafter Murai, in view of Otremba (US 2015/0214133), hereinafter Otremba.

Regarding claim 1, Murai (US 2018/0350713) (refer to Figure 2 or Figure 9) teaches a semiconductor device comprising: 
a semiconductor element (100, para 29) having an element obverse face (top face of 100 in orientation of Figure 2) and an element reverse face (bottom face of 100 in orientation of Figure 2) that face mutually oppositely in a first direction, the element obverse face being formed with an obverse face electrode (electrode corresponding to 101, para 29), the element reverse face being formed with a reverse face electrode (electrode corresponding to 107, para 29); 
a first electrode member (105, para 29) including a first obverse face (top face of 100 in orientation of Figure 2) opposing the element reverse face and conductively bonded (by solder 107, see para 29) to the reverse face electrode; and 
a connecting member (102, para 29) extending in the second direction and electrically connecting the obverse face electrode, 
wherein the connecting member (102) is located offset from the second obverse face in the direction (i.e. up direction in orientation of Figure 2) in which the second obverse face faces, the connecting member being bonded to the obverse face electrode via a conductive bonding layer (i.e. by solder 101, see para 29), and 
the first electrode member (105), the semiconductor element (100), and the conductive bonding layer (101) overlap with the any electrode member located on the element obverse face (such as gate electrode, not shown but typical, as described below in view of Otremba), as viewed in the second direction (i.e. horizontal direction in orientation of Figure 2).
Murai does not specifically show in the cross-sectional area view of Figure 2 that the semiconductor element (100) also includes “a second electrode member including a second obverse face facing in a same direction as the first obverse face, the second electrode member being spaced apart from the first electrode member in a second direction orthogonal to the first direction”. However, Murai discloses that the device can be a power FETs or IGBT (para 30). Otremba (refer to Figures 1A-1C), which also teaches similar semiconductor device that may be power FETs or IGBT (para 14), discloses that the semiconductor device may comprise a semiconductor element (10, para 33) with not only an obverse face electrode (10A, which may be “source electrode” – see para 33) and a reverse face electrode (10B, which may be “drain electrode” – see para 33), but also have a second electrode member (10C, which may be “gate electrode” – see para 33) including a second obverse face facing in a same direction as the first obverse face, the second electrode member (10C) being spaced apart from the first electrode member (10A) in a second direction (i.e. horizontal direction in orientation of Figures 1A-1C) orthogonal to the first direction (i.e. vertical direction in orientation of Figures 1A-1C); i.e. the claimed “second electrode member” reads on a gate electrode that is typically located on a same side as source electrode for above semiconductor devices. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Murai to include the “second electrode member” and the corresponding missing limitations of claim 1 outlined above.  The ordinary artisan would have been motivated to modify Murai for at least the purpose of using a typical configuration for power FETs that include not only a source electrode but also a drain electrode, in a typical orientation in standard design components.  

Regarding claim 2, Murai (refer to Figure 2) teaches the semiconductor device according to claim 1, further comprising an insulation member (104, para 29) having an insulation member obverse face (i.e. upper face in orientation of Figure 2) facing in a same direction as the element obverse face, and the insulation member supporting the first electrode member (105) and the second electrode member (as modified for claim 1 to be on the same surface as obverse face electrode ) on a side of the insulation member (i.e. top side) to which the insulation member obverse face (i.e. top face in orientation of Figure 2) faces.

Regarding claim 12, Murai (refer to Figure 2) teaches the semiconductor device according to claim 2, wherein the insulation member (104) includes an insulation substrate reverse face (i.e. bottom face of 104 in orientation of Figure 2) facing in an opposite direction to the insulation member obverse face (i.e. top face of 104 in orientation of Figure 2) in the first direction, and the semiconductor device further comprises a reverse face metal layer (108, para 29-30) formed on the insulation substrate reverse face.

Regarding claim 13, which requires that the connecting member is attached to the second electrode member “by laser welding”, it is noted that “laser welding” is a process limitation. Thus, whereas claim 13 is a product claim, the claim recites a method of steps therein, i.e. “laser welking”. Therefore, the claim amounts to a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 14, Murai (refer to Figure 2) teaches the semiconductor device according to claim 1, wherein the semiconductor element comprises a power MOSFET (para 30).

Regarding claim 15, Murai (refer to Figure 2) teaches the semiconductor device according to claim 1, wherein the conductive bonding layer (101) comprises a "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 16, Murai (refer to Figure 9) teaches semiconductor device according to claim 1, further comprising a sealing resin (112, para 54) covering (best seen in Figure 9) the semiconductor element (100), the connecting member (102 or 102A), the conductive bonding layer (101), the first electrode member (105) and the second electrode member (as modified for claim 1).

Regarding claim 17, Murai (US 2018/0350713) (refer to Figure 2 or Figure 9) teaches a manufacturing method of a semiconductor device, the semiconductor device comprising: 
a semiconductor element (100, para 29) having an element obverse face (top face of 100 in orientation of Figure 2) and an element reverse face (bottom face of 100 in orientation of Figure 2) facing mutually oppositely in a first direction, the element obverse face being formed with an obverse face electrode (electrode corresponding to 101, para 29), the element reverse face being formed with a reverse face electrode (electrode corresponding to 107, para 29); 
a first electrode member (105, para 29) including a first obverse face (top face of 100 in orientation of Figure 2) facing in a same direction as the element obverse face; and 
he manufacturing method comprising: mounting the semiconductor element (100) on the first electrode member (105) such that the element reverse face and the first obverse face oppose each other; 
electrically connecting the obverse face electrode and a connecting member (102, para 29) via a conductive bonding layer (i.e. by solder 101, see para 29); and 
bonding the connecting member (012) to the second electrode member, wherein the connecting member is located offset from the second obverse face in the direction in which the second obverse face faces, and at least a part of the first electrode member, the semiconductor element and the conductive bonding layer overlap with any other electrode member on the same face as the first obverse face as viewed in the second direction (as explained for claim 1).
Murai does not show “a second electrode member including a second obverse face facing in the same direction as the first obverse face, the second electrode member being spaced apart from the first electrode member in a second direction orthogonal to the first direction”. This limitation has already been addressed in view of Otremba for claim 1.

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 6, 7, 10 and 11 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 3 that requires “the second electrode member comprises a second conductive substrate bonded to the insulation member via a second bonding material”. 
Claims 4-5 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 4 that requires “the second electrode member comprises a second conductive substrate bonded to the second obverse face metal layer via a second bonding material”.
Claims 8-9 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 8 that requires “the second electrode member comprises a second obverse face metal layer formed on the insulation member obverse face and spaced apart from the first obverse face metal layer”.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892